 414DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Tobalina Productions,Inc.andRobertMorris.Case 31-CA-3266November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn July 17, 1973, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding.Thereafter,Respondent, C. TobalinaProductions, Inc., filed exceptions with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2 andconclusions of theAdministrative Law Judge and toadopt his recommended Order.charge inCase 31-CB-1070 also was filed that date byMorris.The consolidatedcomplaintissuedOctober 2, 1972,alleging thatC. TobalinaProductions,Inc. (herein calledRespondent),had violated Section 8(a)(1) and(3), and thatInternational Alliance ofTheatrical Stage Employees andMoving Picture Machine Operators,Local 577 (hereincalled the Union) had violatedSection 8(b)(1)(A) and (2),of the NationalLaborRelationsAct, as amended.The GeneralCounsel moved, at thestartof the trial, thatCase 31-CB-1070 be dismissed.That motionwas granted.I.ISSUEThe issue is whether'Respondent,on July 19, 1972,discharged Robert Morris because of union nonmember-ship and related considerations,violating Section 8(a)(1)and (3) of the Act.The parties were given full opportunity at the trial tointroduce relevant evidence,to examine and cross-examinewitnesses, and to argueorally.Briefs,which have beencarefullyconsidered,subsequentlywere filed for theGeneral Counsel and Respondent.Upon the entire record in the case,and from myobservation of the witnesses and their demeanor, I makethe following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, C. Tobalina Pro-ductions, Inc., Los Angeles, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.iThis proceeding was originally consolidated for hearing with Case31-CB-1070 in which International Alliance of Theatrical Stage EmployeesandMoving PictureMachine Operators,Local 577,was named as acorespondent.The General Counsel moved at the start of the trial that Case31-CB-1070 be dismissed.That motion was granted.The Respondent feels that the Administrative Law Judge relied in hisdecision on evidence which had been excluded during the hearing. We haveexamined the transcript on this point and find that the scope of theobjectionmade and sustained during cross-examination ofwitnessReynolds was limited to the immediately preceding question,since it wasnot specified that the objection went to other testimony and no additionalobjections were made2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F.2d362 (CA. 3,1951).We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENTOF THE CASERICHARD J. BOYCE, Administrative Law Judge: Case31-CA-3266 was tried beforeme in San Bernardino,California, on June 13, 1973. The charge in that case wasfiled August 9, 1972, by Robert Morris, an individual. TheII.FINDINGS OF FACTA.TheBusinessof RespondentRespondent is a California corporation engaged in theproduction and distribution of motion pictures,and in theoperation of motion picture theaters, includingthe FineArtsTheatre (herein calledtheFineArts) in SanBernardino,California.Respondent realizes an annualgross income from its business activities in excess of$500,000,and annually distributes films valued in excess of$50,000 directly to points outside California.Respondent is an employerwithin themeaning ofSection 2(2) of the Act,engaged in and affectingcommercewithin the meaning of Section2(6) and (7) of the Act.B.The Labor OrganizationInvolvedThe Unionis a labor organization within themeaning ofSection 2(5) of the Act.C.TheEvidenceMorris was a fulltime projectionistat the Fine Arts fromJanuary 24, 1971, to July 19, 1972. The General Counselcontends that he wasfiredJuly19 because of hisnonmembershipin the Union.Respondentcontends thathe quit.Morrisby all accounts was a goodprojectionist.Weighedagainst thiswas his tendency to become upsetover things at work and, when upset, to telephone ArturoGutierrez,Respondent'sgeneralmanager,orCarlosTobalina,itspresident and owner,at their homes in LosAngeles if necessary,to voice his concerns.He telephonedfrom time to time to complain about hiswage level, toreport his suspicions of employee stealingat the Fine Arts,207 NLRB No. 66 C. TOBALINA PRODUCTIONS, INC.415and to express anxiety about his job status shouldRespondent recognize the Union at the Fine Arts-thelatter apparently a deep, unrelenting fear with Morris.'Tobalina testified that, while these calls to his home werean "aggravation," they were worth suffering for a projec-tionist of Morris' caliber.The facts surrounding the alleged discharge are inserious dispute:Morris' version:Morris testified that, about 5 p.m. July19,he received a telephone call from Harry Reynolds,president of the Union. Reynolds told him that Tobalinahad pledged Respondent to a bargaining agreement withtheUnion and, consequently, that Morris,as a nonmem-ber, would be out of a job at the Fine Arts as of August 1.2Morris promptly telephoned General Manager Gutierrezfor verification. Gutierrez replied, "I don't know anythingabout it"; told Morris that the Fine Arts would shut downfor a time as of August 1 inanyevent; 3 admonishedMorris not to argue with him; and, finally, told Moms hewas fired. Upon telling Morris he was fired, Gutierrez hungup. He did not say why Morris was fired, and Morris didnot have a chance to ask. The conversation lasted perhaps5minutes.Morris remained on duty following theconversation until the arrival of a relief projectionist about9 p.m 4About 10:30 p.m., July 19, according to Morris, hereceived a telephone call at his home from Jose Maids, themanager of the Fine Arts and, at the time, a personalfriend.5Maida said he had just returned from Los Angeles,knew of the situation, and would come to Morris' house totellhim about it. Maids presently dropped by the houseand said that the discharge had been ordered by Toballnaand had something to do with the Unions Morris andMaida then applied themselves to the drafting of a letter ofreference for Morris. Morris later typed a letter forMaida'ssignature.Maida signed it July 22. It read:Robert S. Morris served as projectionist here foreighteen months. His work was highly satisfactory at alltimes.He was never late for work. He was reliable,cooperative,and highly skilled in his trade. Hisscreeningswere bright and properly focused. Thesound level was always pleasing. The projection roomwas kept spotlessly clean and the ancient equipmentoiled and properly adjusted.Through no fault of his own, Mr. Moms wasinstantly dismissed during the evening performance ofJuly 19th. This was ordered by owner Carlos Tobalinathrough his general manager Mr. Arturo Gutierrez.iMorris was and is passionately antiumon.He once termed the Union,in a letter to Toballna, as "a vicious group of Coniaue degenerates," and as"these rattlesnake umonites."2Coming from Morris, Reynold's statement of what Tobalina may havesaid to him was hearsay of no probative value.Edward Kraemer & Sons,Inc.,203 NLRB No. 110;Sweater Bee by Banff, Ltd,197 NLRB 805.3Assertedlybecause of economic problems, Respondent consideredclosing down the Fine Arts for a few days, beginning August 1, to bereopened after unspecified organizational changes.The employees wereinformed of this prospect by letter inJuly.The shutdown nevermaterialized4Morris testified that the relief projectionist,Robert Gregg, stated onarriving- "Well, Bob, you are absolutely fired. Get your stuff and get out."Gregg added, according to Moms, that this was on Gutierrez' say-so.Mr.Morris's position was filled by projectionist'sfrom I.A.T.S.E. Local 577 of which he is not a member.His unfortunate firing was a great loss to this theatre.I sincerely recommend Robert to anyone needing a fineprofessional projectionist.Moms testified that he never talked to Gutierrez afterthe discharge conversation, but that he did ask Tobalina, afew days later, why he had been fired. Tobalina respondedthat he had not been fired, but had quit and that the Unionwould get him another job. Morris also testified that hewas told by Union President Reynolds, on July 20 or 21,that he could take a union qualification test the followingTuesday.Other versions:Reynolds, while admitting that Morrisfrequently called him, denied that he ever telephonedMorris about anything, or that he ever told Morris that hewould be out of a job if or when the Fine Arts went union.Reynolds testified that when Morris once asked him if thatwould happen he answered that it would be up toTobalina.Gutierrez admitted that Morris telephoned him about 5p.m., July 19, asking about the Union. He replied that hedid not know anything about the Union. Morris launchedinto a tirade, saying that Respondent was out to "screw"him, that he was not going to keep working until theAugust 1 shutdown, and that Respondent had 2 hours toget a replacement for him. Gutierrez responded: "If youwant to go, go. "Maida testified that he telephoned Morris the night ofJuly 19 to ask what had happened, and that Morrisexplained that he was unwilling to continue working-untilthe theater closed down August 1.Maids admitted that hemay have been in Los Angeles July 19-his day off-butdenied going to Morris' house that night.He testified that,a day orso later,Morris brought to him for signing ahandprinted reference letter which read:Mr.Robert Morris has served as projectionist atthis theatre for the past 18 months.During that time he has been honest, reliable, and aprojectionist of the very highest merit.Maida told Morris he thought that such a letter should bein more presentable form,"something more class." Morrisreturned July 22 with the typewritten letter, previously setforth, which Maids signed.Maids testified that he signedthe letter out of friendship for Morns without carefulreading as "an accommodation for another job," addingthat, because of his naivete in the English idiom and aboutComing from Morris. this testimony of what Gutierrez said to Gregg washearsay without probative value to the issue of whether Morrisquitor wasfired. See citations in fn.2, supra.5Maida's supervisory status is in dispute.He was the ranking officialregularly on the premises at the Fine Arts, Gutierrez,his iminediatesuperior,officing 65 miles away in Los Angeles.Maids sometimes firedemployees and interviewed and screened applicantsfor jobs at the FineArts, usually being the only official of Respondent actually to see them,after which he consulted telephonically with Gutierrez, and received formalauthorization to hire. I find that Maids was a supervisor within the, meaningof the Act.6Morris'wife testified that she also was present. Her testimonysubstantially corroborated Morris.7Maids testified elsewhere that Morris denied quittirig. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican laws, he did not appreciate that it was inaccuratein ways that might be troublesome to Respondent .8Maida testified that July 20-2 days before signing theletterforMorris-he asked Gutierrez what had happened,to which Gutierrez told him that Morris had quit. Later,when Morris flaunted the letter as proof that he had beenunlawfully discharged,Maida tried, unsuccessfully, torecover it.Tobalina testified that Gutierrez telephoned him July 19,after Gutierrez had talked to Moms, to report that Morrishad given 2 hours' notice that he was quitting.9 Tobalinadenied instructing anyone to discharge Morris.Other evidence:Respondent undertook operation of theFine Arts a few days after Morris' hire in 1971. Theprevious operator had had a bargaining relationship withtheUnion concerning the projectionists, but, roughlycoincident with its hire of Morris, dischargeditsunionmember projectionists. Morris, at all times a nonmember,was retained by Respondent after its takeover, being itsonly projectionist for a time.A subsequent unfair labor practice proceeding at theinstanceof the Union was resolved by a settlementagreementrequiring, among other things, that Respondentplace the union member projectiomsts fired by thepredecessor on a preferential rehire list, and that it bargainon request with the Union.'" In an evasion of thatagreement,Respondent in September 1971 hired a part-time projectionist, who was neither on the preferred list nora union member,as relief for Morris.ii Respondent laterprocured two other projectionists to spell Morris part-time.They likewise were not on the preferred list, nor membersof the Union.Morris and the threereliefprojectionists-all stillnonmembers of the Union-left the Fine Arts withinroughly a month of one another, to be succeeded byprojectionists on the preferential rehire list. Two of therelief projectioniststhus displaced now work innonuniontheaters of Respondent's in Los Angeles; the third nolongerworks for Respondent. During the same generalperiod that the four nonmember projectionists left the FineArts, Tobalina and Union President Reynolds met perhapssix times.Reynolds explained, "We were trying to get thehouse back."The record, althoughmeager asto the more specificsubstanceof thesemeetings, leaves little doubt thatprojectionist staffing at- the Fine Arts was perhaps the mainthing considered. Tobalina testified oncetellingReynolds,in apparentreferencetoMorns, that Respondent wouldnot "fire anybody already working there to place a unionman"; and that Reynolds asked him, 3 days before Morrisleft, if he was happy with Morris. Reynolds testified that 28Maida, a native of Argentina, has been in the United States about 2years.Although not fluent in English, he testified without an interpreter9Gutierreztestifiedthat he did not call Tobalinaat this time.10Case 31-CA-2249. Respondent's postsettlement retention of Mornsapparently did not contravene the settlement agreement.11Respondent and Morris worked out a scheme concerning this reliefprojectionist whereby Morris paid him from his own funds, presumably tobe reimbursed by Respondent, so that person's name would not appear onRespondent's payroll recordsMorris eventually objected to the arrange-ment and it was discontinued12Maida's contention that he did not know the substance of the letterhas its appeal, given his limited facility in English, but I do not believe it. Heor 3 days before Morris left-i.e., about the very time,according to Tobalina,' of Reynold's query about Morris-Tobalina asked him if the Union could furnish a man toreplaceMorris.Reynolds stated that this was how helearned thatMorris was no longer going to work forRespondent.Tobalina, testifying that he was not disappointed overreplacingMorriswith a unionprojectionist, explained,.. I would rather operate the business without havingany specialpressurefrom the Union ...."D.AnalysisIconclude that Morris did not quit July 19, but wasdischarged because of his nonmembership in and hostilityto the Union.In concluding that Morris was fired, I credit his versionof the July 19 telephone conversation with Gutierrez. Thisisnot because of relative demeanor on the witnessesstand-there seemed little choice between the two in thatregard-but because Morris' version comports more nearlywith Tobalina's having sought a replacement for him fromtheUnion 2 or 3 days before, and with the letter Maidasigned July 22.Whether or not Maida visited Morris'house the night of July 19 with word that unionconsiderations underlay the discharge-and I conclude,again creditingMorris, that he did-he admittedly ob-tained Gutierrez' version of the situation before signing theletter.Itwould violate all laws of probability in thiscircumstance for Maida, as manager of the theater, to havesigned a letter so distortive of the truth as he now urges.12In concluding that proscribed union considerationsunderlayMorris' discharge, I rely not only on Morris'testimony that Maida so told him that same day 13 andupon the suggestive, but not conclusive, mention of theUnion in the letter that Maida signed, but upon theseadditional considerations:1.Roughly coincidentwith the discharge, all ofRespondent's nonunion projectionists left, to be succeededby those supplied by the Union-142.Roughly coincident with the departure of thenonunion projectionists, Owner President Tobalina metperhaps sixtimeswith Union President Reynolds regard-ing the Union's getting"the house back," during whichprojectionist staffing at the Fine Arts was considered.3.Two or three days before the discharge, about thetimeReynolds asked Tobalina if he was happy withMorris,Tobalina asked if the Union could furnish areplacement.Whether Reynolds'intent,by this remark orotherwise, was to elicit such a response, Tobalina plainly sodemonstrated as a witness a capability for subtle evasion, most obviously inanswer to questions going to his supervisory status, that impressed me atonce with his intellect, facile tongue, and testimonial pragmatism.1.1Morris is credited over Maida in this respect on the basis of previousobservations herein about Maida's credibility,and particularly because ofMaida's misrepresentations, as previously found, about the letter he signed."[I In the determination of litigated facts, the testimony of one who has beenfound unreliable as to one issue may properly be accorded little weight as tothe next"N.L.R.B v Pittsburgh S.S Company,337 U.S. 656, 659 (1949)14Since all but Morris of the departed projectionists were hired inapparent breach of the rehire agreement,there perhaps was no basis forviolationin the others'displacement. C. TOBALINA PRODUCTIONS, INC.417understood since he viewed Morris' being replaced asserving to avoid "special pressure from the Union."4.Respondent, doubtless having antagonized the Un-ionby its initial flouting of the preferential rehirearrangement and wanting, in Tobalina's words, to avoid"special pressure from the Union," likely saw Morris'uniquely virulent antiunionism as a major impediment torapprochement.5.Morris was a good projectionist.6.Finally, that union considerations figured in thedischarge is indicated, if not clearly revealed, by Respon-dent's fundamental misrepresentation, as above found, ofMorris'discharge as a quit. That, coupled with thesurrounding circumstances generally, raises a stronginference thatRespondent felt the need to concealsomething-such as having fired Morris for an unlawfulreason. Cf.Shattuck Denn Mining Corporation v. N.L.RB.,362 F.2d 466, 470 (C.A. 9, 1966).It follows from the foregoing facts and conclusions thatMorris was discharged in violation of Section 8(a)(3) and(1) of the Act.CONCLUSIONS OF LAW1.By unlawfully discharging Morris as found herein,Respondent engaged in an unfair labor practice within themeaning of Section 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYTo effectuate the policies of the Act, it is recommendedthat Respondent be ordered to cease and desist from theunfair labor practice found.Affirmatively, it is recommended that Respondent beordered to offer Robert Morris immediate and fullreinstatement to his former position or, if that position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges;and to make him whole for any loss of earnings and otherbenefits suffered because of Respondent's discriminatorydischarge of him. His loss of earnings shall be computed asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716,Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 15Respondent, C. Tobalina Productions, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from discharging its employeesbecause of their nonmembership in or attitudes toward theInternational Alliance of Theatrical Stage Employees andMoving Picture Machine Operators, Local 577, or anyother labor organization, except in accordance with anagreement requiring membership in a labor organization aspermitted by Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Offer to Robert Morris immediate and full reinstate-ment to his former position or, if that position no longerexists,toa substantially equivalent position, withoutprejudice to his-seniority and other rights and privileges,and make him whole, as set forth above in the sectionentitled "Remedy," for any loss of earnings and otherbenefits suffered because of the discrimination againsthim.(b) Preserve and, upon request, make available, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c) Post at its place of business at the Fine Arts Theatre,San Bernardino, California, copies of the attached noticemarked "Appendix." 16 Copies of the notice, on formsprovided by the Regional Director for Region 31, afterbeing duly signed by Respondent's authorized representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 31, inwriting within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.15All outstanding motions inconsistent herewith are denied.In the eventno exceptions are filed as provided by Sec 102.46 of the Rules andRegulations of the National Labor Relations Board,the findings.conclu-sions, and recommended Order herein shall, as provided in Sec 102.48 oftheRules and Regulations,be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall'be deemedwaived for all purposes.16 In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe trial held in San Bernardino, California, on June 13,1973, in which we participated and had a chance to giveevidence, resulted in a decision that we had committed anunfair labor practice in violation of Section 8(a)(1) and (3)of the National Labor Relations Act, as amended, and thisnotice is posted pursuant to that decision.The National Labor Relations Act, as amended, givesall employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo refrain from any or all such activities.In recognition to these tights, we hereby notify ouremployees that:WE WILL NOT discharge our employees because oftheir nonmembership in or attitudes toward Interna-tionalAlliance of Theatrical Stage Employees and 418DECISIONSOF NATIONALLABOR RELATIONS BOARDMoving Picture Machine Operators, Local 577, or anyother labor organization, except in accordance with anagreement requiring membership in a labor organiza-tion as permitted by Section 8(a)(3) of the Act.WE WILL offer to Robert Morris immediate and fullreinstatement to his former position or, if that positionno longer exists, to, a substantially equivalent position,without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of earningsand other benefits suffered because of the discrimina-tion against him.DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Region 31, FederalBuilding,Room 12100, 11000 Wilshire Boulevard, LosAngeles, California, 90024, Telephone 213-824-7357.C. TOBALINA PRODUCTIONS,INC.(Employer)